                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIKA EBERHARDINGER,                        :   CIVIL ACTION NO. 1:16-CV-2481
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
CITY OF YORK, et al.,                       :
                                            :
                    Defendants              :

                                       ORDER

      AND NOW, this 28th day of December, 2018, upon consideration of the

motion (Doc. 106) to stay the above-captioned case pending appeal filed by

defendant Benjamin Smith (“Officer Smith”), wherein Officer Smith seeks a stay of

all deadlines set forth in this court’s September 26, 2018 order (Doc. 91) until the

Third Circuit Court of Appeals decides his appeal of this court’s September 18, 2018

interlocutory order (Doc. 88), and it appearing that Officer Smith’s appeal involves

the issue of qualified immunity, (see Doc. 92 (notice of appeal)), and it further

appearing that the Third Circuit has scheduled this case for mandatory mediation

on January 3, 2019, (Doc. 106 ¶¶ 8-9), and the court finding that a stay is proper in

light of the scheduled mediation as well as the pending decision from the Third

Circuit regarding, inter alia, the propriety of Officer Smith’s interlocutory appeal,

compare Mitchell v. Forsyth, 472 U.S. 511, 524-30 (1985) (finding jurisdictional basis

for interlocutory appeal of qualified immunity determination that turned on pure

question of law), and Ashcroft v. Iqbal, 556 U.S. 662, 671-74 (2009) (same), with

Johnson v. Jones, 515 U.S. 304 (1995) (finding no jurisdiction for interlocutory
appeal of denial of qualified immunity based on disputed factual issues), it is hereby

ORDERED that:

      1.     Officer Smith’s motion (Doc. 106) to stay the above-captioned case
             pending appeal is GRANTED, and this case is stayed until further
             order.

      2.     The pretrial and trial schedule (Doc. 91) in the above-captioned action
             is SUSPENDED. The pretrial conference scheduled for January 16,
             2019, and jury selection and trial scheduled for February 4, 2019, are
             CANCELLED.

      3.     The parties shall provide written notice to the court regarding the
             outcome of January 3, 2019 mediation no later than Friday, January
             11, 2019.



                                              /S/ CHRISTOPHER C. CONNER
                                              Christopher C. Conner, Chief Judge
                                              United States District Court
                                              Middle District of Pennsylvania
